EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Gregory Smith on 06/25/2021.
The application has been amended as follows: 
In claim 45, line 3, the term “the at least one extrusion head and” has been deleted.
In claim 52, line 12, the term “in, direction” has been changed to - - in direction - -.
In claim 52, line 13, the extra space between the terms “rotating” and “the” has been deleted. 
In claim 52, line 14, the extra space between the terms “LEDs” and “which” has been deleted. 
In claim 52, lines 14-15, the term “one, or more sector( s)” has been changed to - - one or more sector(s) - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 52, the prior art of record does not teach, suggest, or render obvious a curing system for printing of 3D objects comprising:
at least one extrusion head having an extrusion nozzle; and 
at least one source of curing radiation having an array of LEDs and having a ring-form geometry attached to at least one extrusion head and positioned concentrically about the extrusion nozzle;
a computer configured to control operation of the curing system; and 
upon changes in direction of extrusion nozzle movement, the computer rearranges an order of operating LEDs without rotating the at least one source of curing radiation by turning ON LEDs which are necessary to maintain uniformity of curing radiation energy in one or more sector(s) and turning OFF LEDs which are unnecessary,
in combination with the other limitations in the claim.

Blessing teaches a radiation source for curing with a ring-form geometry positioned concentrically about an extrusion head nozzle (Fig. 3).
Kim teaches a curing system for printing of 3D objects having a source of curing radiation attached to a moveable extrusion head (Fig. 5)
Abbott teaches a computer configured to determine a number of LEDs which is sufficient for curing material inside a sector and operate the LEDs (para. 0038).
Kritchman teaches a curing system having linear arrays of LEDs or fiber optics connected to the front and back of a print head (Figs. 8-9) and including a controller for selectively turning LEDs off and on (claim 3). 
None of these references teaches or renders obvious the above combination of features including a source of curing radiation having an array of LEDs and having a ring-form geometry attached to at least one extrusion head, wherein upon changes in direction of extrusion nozzle movement, the computer rearranges an order of operating LEDs without rotating the at least one source of curing radiation by turning ON LEDs which are necessary to maintain uniformity of curing radiation energy in one or more sector(s) and turning OFF LEDs which are unnecessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745